Citation Nr: 9929174	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-16 134 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left thigh gunshot wound residuals with Muscle Group XV 
injury, currently evaluated as 30 percent disabling.  

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1941 to May 1945.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
service-connected left thigh gunshot wound residuals with 
Muscle Group XV injury and special monthly pension based on 
the need for regular aid and attendance or at the housebound 
rate.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  


REMAND

The veteran asserts that the record supports assignment of 
both an increased evaluation for his left lower extremity 
gunshot wound residuals and special monthly pension based on 
the need for regular aid and attendance or at the housebound 
rate.  In reviewing the veteran's service medical records, 
the Board observes that he sustained a through and through 
gunshot wound to the left thigh which entered the anterior 
lateral aspect of the thigh and exited the posterior lateral 
aspect of the thigh.  The report of a May 1946 Department of 
Veterans Affairs (VA) examination for compensation purposes 
reflects that the veteran was diagnosed with left lower 
extremity gunshot wound residuals including left thigh and 
buttock bullet fragments.  The report of a June 1947 
indicates that the veteran sustained a perforating wound to 
the left thigh and gluteal area with Muscle Groups XIV and 
XVII injury.  Clinical documentation from the North Okaloosa 
Medical Center dated in April 1997 reports that the veteran 
underwent surgical excision of a foreign body and an 
associated granuloma from the left buttock consistent with 
his prior shrapnel wounds.  The report of a June 1998 VA aid 
and attendance or housebound evaluation notes that the 
veteran had sustained left anterior thigh and left hip 
gunshot wounds.  The Board observes that the veteran was last 
afforded a VA examination for compensation purposes in March 
1950.  Given that fact and in light of the divergent clinical 
findings regarding the muscle groups affected by the 
veteran's service-connected left lower extremity gunshot 
wound residuals, the Board concludes that additional medical 
development would be helpful in resolving the issues raised 
by the instant appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1998), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO may not have 
considered the applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (1998) to the veteran's claim for an increased 
evaluation for left lower extremity gunshot wound residuals.  

Accordingly, in view of the above and in an effort to ensure 
due process, this case is REMANDED for the following action: 

1. The appellant and his representative 
should be provided an opportunity to 
submit additional evidence and/or 
argument in support of his claims on 
appeal.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The RO should schedule the veteran for 
a comprehensive VA examination in an 
effort to accurately determine the 
current nature and severity of his 
left lower extremity gunshot wound 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should identify all muscle 
groups affected by the veteran's left 
lower extremity wounds; the limitation 
of activity imposed by his 
service-connected disability; and any 
associated pain with a full 
description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  Any muscle 
injury, no matter how slight, must be 
identified.  The path of each wound 
must be described.  The examiner 
should grade strength of the involved 
muscle groups.  The claims file, 
including a copy of this REMAND, 
should be made available to the 
examiner prior to the examination.  
The examination report should reflect 
that such a review was conducted.  

3. In representing the VA before the 
Court, the General Counsel of the VA 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when the veteran without good cause 
fails to report for examination, his 
claim for increased disability 
compensation will be denied.  However, 
the Secretary of the VA must show a 
lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference 
was made to the Veterans Benefits 
Administration's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, 
paragraph 28.09(b) (3).  The RO must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  

4. The RO should then readjudicate the 
veteran's claims for an increased 
evaluation for left lower extremity 
gunshot wound residuals and special 
monthly pension based on the need for 
regular aid and attendance or at the 
housebound rate with express 
consideration of the applicability of 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.55, 
and 4.56 (1998) and the Court's 
holdings in Ferraro v. Derwinski, 1 
Vet. App. 326, 330 (1991) and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  


When the requested action has been completed, and if his 
claims continue to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to the 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration.  The veteran 
need not take any action unless he is further informed.  The 
purpose of this REMAND is to allow for additional development 
of the record and due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

